  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHN BARRETT BICKNELL,           )
                                 )
      Plaintiff,                 )
                                 )         CIVIL ACTION NO.
      v.                         )          2:18cv833-MHT
                                 )               (WO)
WETUMPKA SHERIFF'S               )
DEPARTMENT,                      )
                                 )
      Defendant.                 )

                              OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that in 2013

he was subjected to excessive force by law-enforcement

officers      employed    by         the   defendant     sheriff’s

department.     This lawsuit is now before the court on

the   recommendation     of    the    United   States   Magistrate

Judge that plaintiff’s case be dismissed due to the

passage of the statute of limitations.              There are no

objections to the recommendation.           After an independent

and de novo review of the record, the court concludes
that the magistrate judge’s recommendation should be

adopted.

    An appropriate judgment will be entered.

    DONE, this the 30th day of October, 2018.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
